Citation Nr: 0624885	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30, Title 38, United States Code, education benefits 
calculated in the amount of $1,425.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision of the Buffalo, New York 
Regional Office Committee on Waivers and Compromises (RO).



FINDINGS OF FACT

1.  The veteran was at fault in the creation of the 
overpayment of Chapter 30 education benefits in the amount of 
$1,425 by virtue of unsatisfactory pursuit of training.

2.  Reliance on VA education benefits did not result in 
relinquishment of a valuable right or in the incurrence of a 
legal obligation.

3.  Recovery of the overpayment would not defeat the purpose 
for which education benefits were awarded.

4.  The failure to repay the debt would result in unfair gain 
to the veteran.

5.  Recovery of the overpayment of education benefits would 
not deprive the veteran of the ability to provide for life's 
basic necessities.


CONCLUSION OF LAW

Recovery of the overpayment of VA Chapter 30 education 
benefits in the amount of $1,425 is not against equity and 
good conscience.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the VCAA do 
not apply to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $1,425.

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2005).  

In order to receive educational assistance for pursuit of a 
program of education, an individual must maintain 
satisfactory progress. VA will discontinue educational 
assistance if the individual does not maintain satisfactory 
progress.  Progress is unsatisfactory if the individual does 
not satisfactorily progress according to the regularly 
prescribed standards of the educational institution he or she 
is attending.  38 U.S.C.A. § 3474; 38 C.F.R. 
§ 21.7153(a)(2005). 

The basic facts in this case are not in dispute.  In April 
2004, the RO received a VA Form 22-1999-3 (Enrollment 
Certification) indicating that the veteran would be attending 
training school from April 8 to September 23, 2003.  It was 
indicated that the veteran would be pursuing 12 hours.  

In September 2003, the RO received a VA Form 22-1999b-3, 
Notice of Change in Student Status, from the veteran's 
educational institution which certified that for the period 
of enrollment from April to September 2003 the veteran had 
unsatisfactory pursuit of his training because he completed 
only 1.0746 quarter hours.  It was indicated status as a 
student was terminated as of June 2003 and there was no 
indication of any mitigating circumstances regarding the 
termination.  The RO retroactively terminated the veteran's 
education award in October 2003, creating an overpayment 
calculated in the amount of $1,425.

In April 2004, the veteran indicated that he was currently a 
student and continued to pay monthly tuition.  In April 2004, 
the certifying official of the educational institution 
indicated that since June 2003, the veteran had signed up for 
courses and had not pursued them.  

Since the veteran was paid educational assistance to which he 
was not entitled because he did not satisfactorily pursue 
training, the payment of education benefits for the period 
from June to September 2003 represented an overpayment of 
Chapter 30 education benefits that must be repaid.  Based on 
this record, the Board finds that the education overpayment 
calculated in the amount of $1,425 is valid.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2005) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in January 2004, the RO determined that 
waiver of recovery of the debt was not precluded as a result 
of fraud, misrepresentation of bad faith.  The Board has 
reviewed the record and agrees with that determination.  As a 
result, the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2005).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.  See 38 C.F.R. § 1.965 (2005).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
unsatisfactory pursuit of training during the period in 
question.  Since the overpayment at issue resulted solely 
from the veteran's failure to pursue training, there is no 
basis to conclude that his actions did not overwhelmingly 
contribute to the creation of the debt.  No fault can be 
attributed to the VA with respect to the creation of the 
debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  He has indicated that he has continued to pursue a 
course of study and incurred tuition fees since he was found 
ineligible for Chapter 30 education benefits.  However, he 
has not indicated and the record does not show that he 
incurred any legal obligation in reliance on his VA benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
Chapter 30 education benefits because of his unsatisfactory 
pursuit and, and recovery of the debt would not defeat the 
intended purpose of the benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
payments of VA education benefits based on the assumption 
that he would satisfactorily pursue his courses when in fact 
he did not and, and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In December 2003, the veteran submitted a financial status 
report indicating that his monthly net income from salary was 
$2,803.  He indicated that his monthly expenses were $2,751, 
including $582 for two automobile loans, $150 for credit card 
debt, $133 for a personal loan and $100 for tuition.  In June 
2004, , he submitted a financial status report showing that 
his total net monthly income from salary had increased to 
$3,293 and that his monthly expenses were $3,112.  It was 
indicated that monthly expenses included $333 for credit and 
loans.  He reported that he had $40 cash in the bank and did 
not own any real estate.  He indicated that he would be able 
to pay $20 a month toward the debt.

The veteran has submitted two financial status reports 
showing his current income exceeds his expenses.  In June 
2004, he indicated that he would be able to repay the debt by 
paying $20 a month.  At that time, he also indicated that he 
had tuition debt of $5,500.  In his October 2004 substantive 
appeal, he indicated that repayment of the debt would create 
a financial hardship.  He indicated that his tuition balance 
was in excess of $15,000.  The veteran has chosen to incur 
additional debt for tuition.  However, the debt to the 
government is of equal importance and there is no reason that 
the veteran should not accord the government the same 
consideration that he accords his private creditors.  There 
is no evidence of record showing that recovery of the 
overpayment in this case would result in financial hardship 
to the veteran.  The current financial status report shows a 
$181 per month surplus that could be applied toward repayment 
of the overpayment.  It is to be emphasized that while 
repayment of the debt may require some sacrifice on the part 
of the veteran, there is no evidence showing that repayment 
of the debt would deprive the veteran or his family of the 
basic necessities of life.  As such, it cannot be found that 
financial hardship would result from recovery of the debt.

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of the VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of Chapter 30 education 
benefits in the amount of $1,425 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA Chapter 30 
education benefits in the amount of $1,425 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


